Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Application filed 11/30/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11 are pending, and fully considered.

Allowable Subject Matter
Claims 1,2,3,4,5,6,7,8,9,10,11 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claims 1 and 7, the most related prior art is US 20060237360 (herein known as MIZUNO).  

MIZUNO teaches a zeolite membrane complex comprising:, especially at abstract
a porous support 3, especially at fig 8, para 87
a zeolite membrane 8 formed on said support, especially at fig 8, para 87
wherein said zeolite membrane includes a zeolite crystal phase 81 constituted by a plurality of zeolite crystals, especially at fig 8, para 87
a dense grain boundary phase 82, which is a region between said plurality of zeolite crystals, especially at fig 8, para 87
a density of at least part of said grain boundary phase is larger than a density of said zeolite crystal phase, especially at fig 8, para 91, which teaches away from the claimed "a density of at least part of said grain boundary phase is smaller than a density of said zeolite crystal phase";
a "thickness" (width) of said grain boundary phase is within the claimed range, especially at fig 8, para 91 

Regarding instant claims 2,3,4,5,6,8,9,10,11, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776